ANSTEAD, Judge,
specially concurring.
I agree that appellant’s adjudication of delinquency should be affirmed. However, in my view the adjudication should be based on an attempted fraudulent use of a credit card rather than the completed act. The petition charges appellant with securing goods and services of a value in excess of $100.00 by fraudulent use of the credit card. The proof reflects that the attempt to purchase an airline ticket was unsuccessful because the alert ticket agent became suspicious and called the police. The consequence to the appellant, because she is a juvenile, is the same, however. She committed an unlawful act and was properly found to be delinquent.